DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzales (Hereinafter “Vallespi”; US 2018/0349746) in view of Sachdeva et al. (US Patent No. 10,169,680).
	Regarding claim 1, Vallespi discloses a system comprising: 
	one or more processors (Fig. 2 reference 230); and 
	one or more non-transitory computer readable media storing instructions executable by the one or more processors (paragraph [0052]), wherein the instruction, when executed, cause the system to perform operations comprising:
	receiving first radar data captured by a sensor of an autonomous vehicle, the first radar data associated with a first period of time (paragraphs [0029], [0051], [0068]; e.g., LIDAR data 108 can be obtained in response to a LIDAR sweep within an approximately 360 degree field of view around an autonomous vehicle);
	receiving second radar data captured by the sensor, the second radar data associated with a second period of time (paragraphs [0051], [0068]) and (paragraphs [0041], [0073]; see update the state data for each object at each iteration);
	generating a two-dimensional discretized representation from the first radar data and the second radar data, the two-dimensional discretized representation associated with a local reference frame based at least in part on a position the autonomous vehicle in a physical environment and comprising a plurality of discretized regions (paragraphs [0068], [0083], [0085]; e.g., Grid 442 can be provided as a framework for characterizing the LIDAR data such that respective portions of the LIDAR data can be identified as corresponding to discrete cells within the grid 442 of multiple cells);
	for at least one region of the two-dimensional discretized representation, applying a learned function to points of an individual region associated with the region to generate one or more feature vectors associated with the individual region, a feature vector comprising a set of values (paragraphs [0035], [0088]-[0090], [0103]; e.g., parameters 610 can include, for example, center, orientation, width, height, other dimensions);
	for the at least one region of the two-dimensional discretized representation, pooling the one or more feature vectors associated with the individual region to generate an aggregated feature vector associated with the individual region (paragraphs [0088]-[0090], [0103]);
	determining, based at least in part on the aggregate feature vector, object information (paragraphs [0089], [0098], [0100]); and
	controlling the autonomous vehicle based at least in part on the object information (paragraphs [0039], [0045], [0062]).
	Vallespi fails to specifically disclose 	associating the first radar data with a global reference frame; and associating the second radar data with the global reference frame.
	However, Sachdeva discloses associating the radar data with a global reference frame (Col. 10 lines 40-45; Col. 18 lines 30-35; 60-65).
Therefore, taking the teachings of Vallespi in combination of Sachdeva as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to associating the radar data with a global reference frame for advantages of increasing the safety of autonomous operation of a vehicle whose operations and maneuvers are controlled by the trained perception component (Sachdeva: Col. 2 line 65 to Col. 3 line 2).
Regarding claim 2, Vallespi in combination with Sachdeva discloses the system of claim 1, fails to specifically disclose storing the first radar data and the second radar data in a cyclic buffer.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that storing the first radar data and the second radar data in a cyclic buffer is used to retrieve data in FIFO order.
Regarding claim 3, Vallespi in combination with Sachdeva discloses the system of claim 1, wherein the pooling the one or more feature vectors is based at least in part on one of a max pooling operation or an average pooling operation (Vallespi: paragraphs [0033], [0035]).
Regarding claim 4, Vallespi in combination with Sachdeva discloses the system of claim 1, wherein the object information includes at least one of instance segmentation, object velocity, or object direction of travel (Vallespi: paragraph [0041] see estimate object current velocity or current acceleration).
Regarding claim 5, Vallespi discloses a method comprising:
receiving first data captured by a sensor (paragraphs [0029], [0051], [0068]; e.g., LIDAR data 108 can be obtained in response to a LIDAR sweep within an approximately 360 degree field of view around an autonomous vehicle); 
	generating, based at least in part on the first data and a relationship of a local reference frame to the global reference frame, a two-dimensional data representation (paragraphs [0068], [0083], [0085]; e.g., Grid 442 can be provided as a framework for characterizing the LIDAR data such that respective portions of the LIDAR data can be identified as corresponding to discrete cells within the grid 442 of multiple cells); 
	determining, based at least in part on the two-dimensional data representation and a machine learned model, object level data (paragraphs [0035], [0088]-[0090], [0103]; e.g., parameters 610 can include, for example, center, orientation, width, height, other dimensions); and 
	controlling an autonomous vehicle based at least in part on the object level data (paragraphs [0039], [0045], [0062]).
	Vallespi fails to specifically disclose 	associating the first radar data with a global reference frame.
	However, Sachdeva discloses associating the radar data with a global reference frame (Col. 10 lines 40-45; Col. 18 lines 30-35; 60-65).
Therefore, taking the teachings of Vallespi in combination of Sachdeva as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to associating the radar data with a global reference frame for advantages of increasing the safety of autonomous operation of a vehicle whose operations and maneuvers are controlled by the trained perception component (Sachdeva: Col. 2 line 65 to Col. 3 line 2).
	Regarding claim 6, Vallespi in combination with Sachdeva discloses the method of claim 5, wherein the first data is associated with a first time, the method further comprising: receiving second data captured by the sensor, the second data associated with a second time after the first time (Vallespi: paragraphs [0051], [0068]) and (Vallespi: paragraphs [0041], [0073]; see update the state data for each object at each iteration); and associating the second data with the global reference frame (Sachdeva: Col. 10 lines 40-45; Col. 18 lines 30-35; 60-65).
	Regarding claim 7, Vallespi in combination with Sachdeva discloses the method of claim 6, further comprising updating, based at least in part on the second data and the relationship of the local reference frame to the global reference frame, the two-dimensional data representation (Vallespi: paragraphs [0068], [0083], [0085]) and (Sachdeva: lines 40-45).
	Regarding claim 8, Vallespi in combination with Sachdeva discloses the method of claim 5, fails to specifically discloses wherein first point cloud is stored in a cyclic buffer.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that storing the first radar data and the second radar data in a cyclic buffer is used to retrieve data in FIFO order.
Regarding claim 10, Vallespi in combination with Sachdeva discloses the method of claim 5, wherein determining the object level data further comprises: for individual regions of the two-dimensional data representation, extracting an aggregate feature vector; and determining, based at least in part on the aggregate feature vector, the object level data (Vallespi: paragraphs [0088]-[0090], [0103]).
Regarding claim 11, Vallespi in combination with Sachdeva discloses the method of claim 5, wherein determining the object level data is further based at least in part on inputting one or more of an age of the first data or an offset time associated with the first data into the machine learned model (Vallespi: paragraphs [0089], [0098], [0100]).
Regarding claim 12, Vallespi in combination with Sachdeva discloses the method of claim 5, further comprising applying post processing to the object level data prior to controlling the autonomous vehicle (Vallespi: paragraphs [0039], [0045], [0062]).
Regarding claim 13, Vallespi in combination with Sachdeva discloses the method of claim 10, wherein the post processing comprising at least one of: nonmaximal suppression; thresholding; Hough voting; connected components; or morphological operations (Vallespi: paragraph [0041] see  fully autonomous (e.g., self-driving) operational mode can be one in which the autonomous vehicle can provide driving and navigational operation with minimal and/or no interaction from a human driver present in the vehicle).
Regarding claim 14, Vallespi in combination with Sachdeva discloses the method of claim 5, wherein: the two-dimensional data representation includes a plurality of regions; a first point of the first data is associated with a first region of the plurality of regions; and a second point of the first data is associated with the first region (Vallespi: paragraphs [0085], [0087]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzales.
Regarding claim 15, Vallespi discloses a non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations comprising: 
	receiving sensor data from a sensor (paragraphs [0029], [0051], [0068]); 
	generating, based in part on data stored in the cyclic buffer, a two-dimensional representation having a first region and a second region (paragraphs [0068], [0083], [0085]; e.g., Grid 442 can be provided as a framework for characterizing the LIDAR data such that respective portions of the LIDAR data can be identified as corresponding to discrete cells within the grid 442 of multiple cells); 
	inputting at least a portion of the data associated with the first region into a machine learned model (paragraphs [0035], [0088]-[0090], [0103]; e.g., parameters 610 can include, for example, center, orientation, width, height, other dimensions); 
	receiving, from the machine learned model, a first set of values (paragraphs [0035], [0088]-[0090], [0103]; and 
	generating object level data based at least in part on the first set of values (paragraphs [0088]-[0090], [0103]).
	Vallespi fails to specifically disclose storing the sensor data in a cyclic buffer.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that storing the first radar data and the second radar data in a cyclic buffer is used to retrieve data in FIFO order.
	Regarding claim 16, Vallespi discloses the non-transitory computer-readable medium of claim 15, further comprising: determining one or more criteria has been met or exceed; and wherein generating the two-dimensional representation is in response to the one or more criteria being met or exceed (paragraphs [0068], [0083], [0085].
	Regarding claim 17, Vallespi discloses the non-transitory computer-readable medium of claim 16, wherein the one or more criteria includes at least one of: a period of time; a threshold associated with the cyclic buffer; a threshold associated with a sensor used to capture the sensor data; or a detected environmental condition (paragraphs [0062], [0066]).
	Regarding claim 18, Vallespi discloses the non-transitory computer-readable medium of claim 15, wherein generating the first set of values further comprises: applying a multi-layer perceptron to the at least the portion of the data; receiving a plurality of feature vectors from the multi-layer perceptron; and performing a pooling operation on the plurality of feature vectors to generate, as the first set of values, a first feature vector (paragraphs [0088]-[0090], [0103]).
	Regarding claim 19, Vallespi discloses the non-transitory computer-readable medium of claim 15, wherein generating the first set of values is based at least in part on an age of the sensor data and a prior state estimate (paragraphs [0041], [0082]). 
	Regarding claim 20, Vallespi discloses the non-transitory computer-readable medium of claim 15, wherein generating the object level data further comprises applying a neural network to generate one or more learned inferences associated with the first set of values, the operations further comprising: controlling, based at least in part on the one or more learned inferences, an autonomous vehicle (paragraphs [0039], [0045], [0062]).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648